Case 1:21-cv-00507-JMS-DLP 49D07-21
                           Document02-CT-003773
                                    1-2 Filed 03/04/21 Page 1 of 7 PageIDFiled:
                                                                           #: 72/3/2021                                  1:46 PM
                                                                                                                            Clerk
                                                 Marion Superior Court 7                                   Marion County, Indiana




 STATE OF INDIANA                               IN   THE MARION COUNTY SUPERIOR COURT
                                          SS:
 COUNTY OF MARION                               CAUSE NO.

 Alex Adams,

                     Plaintiff,

                                                                 Plaintiffs Complaint for
          V‘
                                                                 Damages and Jury Trial
 V0999 Packaging Systems,                                        Demand
                     Defendant.



         Plaintiff Alex         Adams, by            counsel, brings this Complaint            and Jury Trial

Demand         against Defendant          VC999 Packaging Systems.                  In support, Plaintiff states

the following:


                                                       Parties

         1.         Plaintiff Alex       Adams is an Indiana resident and works               for   The Smoking

Goose.

         2.         Defendant V0999 Packaging Systems                          is   a Missouri company that

manufactured and placed the rs420 Rollstock Thermoformer into the stream 0f

commerce.

                                          Factual Background

         3.         The r3420 Rollstock Thermoformer                 is    a

machine that uses heat              to   vacuum       seal products for


delivery      and   sale.   The Smoking Goose uses the r8420

to   package and seal         its   meat products.



                                                                                                    EXHIBIT A
Case 1:21-cv-00507-JMS-DLP Document 1-2 Filed 03/04/21 Page 2 of 7 PageID #: 8




         4.     After    The Smoking Goose purchased the rs420, a V0999                      sales


representative traveled t0 Indianapolis and spent 2-3 days at the                  Dorman   Street


location to both install the     machine and train Smoking Goose employees 0n            its use.


         5.     The      VC999        representative


trained on    how to change the forming tables.

He    explained that to safely change out the

forming tables, the employee should engage

the safety mechanism by lifting one of the

two   plastic covers    from the machine.

         6.     These covers are equipped With magnets that engage With coupling

magnets 0n the machine.        If   the magnets are not engaged on both plastic covers, then

machine should be inoperable.

         7.     On June     10, 2019, Plaintiff   Alex   Adams was working with       the r5420 t0

package meat. The machine stopped working When the forming table shifted                    off its


track.


         8.     Consistent With the training received from the             VC999   representative,


Alex engaged the safety mechanism by separating the plastic cover from the machine.

He then attempted        to get the   forming table back 0n track.

         9.     While Alex was resetting the forming          table, the   machine engaged and

trapped his hand between the forming table and the heating element, Which runs at

approximately 135 degrees.
Case 1:21-cv-00507-JMS-DLP Document 1-2 Filed 03/04/21 Page 3 of 7 PageID #: 9




      10.       After hearing Alex’s screams for help, a co-worker ran over and

unplugged the machine; it still wouldn’t disengage. He bled the air compressor line;

it still wouldn’t disengage.

      11.       When that failed, another co-worker used a ratchet wrench to take apart

the heating element and physically remove it from the forming table.

      12.       Alex’s hand was trapped for ten minutes while the heating element

cooked his skin.

      13.       As a direct result, Alex has suffered serious and permanent injuries.

                                         Count I
                                       (Negligence)

      14.       Plaintiff incorporates by reference all prior allegations as fully as if set

forth herein.

      15.       Defendant is in the business of designing, developing, manufacturing,

marketing, promoting, labeling, and selling large machines, including the rs420.

      16.       Defendant was under a duty to act reasonably and use reasonable care

to properly design, develop, manufacture, market, promote, label and sell a product

that did not present a risk of harm or injury.

      17.       Defendant had a duty to take all reasonable steps necessary to ensure

its products, including the rs420, were not unreasonably dangerous to its consumers

and users and to warn Plaintiff and other consumers and users of the dangers

associated with the rs420.

      18.       Defendant had a duty to ensure that it properly trained consumers and

users, such as Plaintiff and Plaintiff’s colleagues and co-workers, in the safe and

                                             -3-
Case 1:21-cv-00507-JMS-DLP Document 1-2 Filed 03/04/21 Page 4 of 7 PageID #: 10




proper use of the rs420, including the safe and proper way to perform routine

maintenance. Or, at a minimum, Defendant had a duty to not train users and

consumers, such as Plaintiff and Plaintiff’s colleagues and co-workers, to use or

maintain the rs420 in an unsafe and/or unreasonably dangerous manner.

      19.       The rs420 was expected to and did reach consumers and users such as

Plaintiff without substantial change in the condition in which it was sold and without

substantial change to the warnings at the time in which it was sold. On the day

Plaintiff was injured, the rs420 was in condition as when it was manufactured,

inspected, marketed, labeled, promoted, distributed, and/or sold by Defendant.

      20.       Defendant breached these duties.

      21.       As a direct and proximate result of Defendant’s breach, Plaintiff suffered

permanent injuries and disfigurement.

      Wherefore, Plaintiff Alex Adams, by counsel, respectfully request for the

Court to enter judgment in his favor and against the Defendant on Count I, and

award Plaintiff all damages to which he is entitled, including without limitation

punitive damages, attorneys’ fees and litigation costs to the extent allowed by law,

and all further just and appropriate relief in the premises.

                                           Count II
                                       (Failure to Warn)

      22.       Plaintiff incorporates by reference all prior allegations as fully as if set

forth herein.




                                             -4-
Case 1:21-cv-00507-JMS-DLP Document 1-2 Filed 03/04/21 Page 5 of 7 PageID #: 11




      23.    Defendant designed, developed, set specifications, researched, tested,

manufactured, assembled, marketed, labeled, promoted, distributed, and/or sold the

rs420 in an unreasonably dangerous condition.

      24.    At the time Defendant placed the rs420 into the stream of commerce,

Defendant knew or should have known the rs420 presented an unreasonable danger

to users when used in its intended and reasonably anticipated manner. Therefore,

Defendant had a duty to warn of the risk of harm associated with use of the product.

      25.    Despite this duty, Defendant breached these duties by failing to

adequately warn of material facts regarding the use and/or maintenance of the rs420.

No user and/or consumer, including Plaintiff, would have used the product in the

manner in which it was used had Defendant adequately warned against such use

and/or maintenance.

      26.    The rs420 was defective and unreasonably dangerous at the time the

product was placed into the stream of commerce due to inadequate warnings,

labeling, instructions, and/or training.

      27.    The rs420 was expected to and did reach consumers and users such as

Plaintiff without substantial change in the condition in which it was sold and without

substantial change to the warnings at the time in which it was sold. On the day

Plaintiff was injured, the rs420 was in condition as when it was manufactured,

inspected, marketed, labeled, promoted, distributed, and/or sold by Defendant.

      28.    As a direct and proximate result of Defendant’s breach, Plaintiff suffered

permanent injuries and disfigurement.



                                           -5-
Case 1:21-cv-00507-JMS-DLP Document 1-2 Filed 03/04/21 Page 6 of 7 PageID #: 12




      Wherefore, Plaintiff Alex Adams, by counsel, respectfully request for the

Court to enter judgment in his favor and against the Defendant on Count I, and

award Plaintiff all damages to which he is entitled, including without limitation

punitive damages, attorneys’ fees and litigation costs to the extent allowed by law,

and all further just and appropriate relief in the premises.

                                           Count III
                                       (Defective Design)

      29.       Plaintiff incorporates by reference all prior allegations as fully as if set

forth herein.

      30.       Defendant     designed,    developed,    researched,    tested,   licensed,

manufactured, labeled, promoted, marketed, sold and distributed the rs420 in a

defective and unreasonably dangerous condition.

      31.       The rs420 was defectively designed due to, among other things,

Defendant’s failure to ensure the safety mechanism, when engaged, prohibited the

machine from powering on and operating.

      32.       The design defect rendered the rs420 more dangerous than an ordinary

user or consumer would expect.

      33.       The danger of the rs420 was unknowable to Plaintiff and would have

been considered unacceptable to the average user and/or consumer.

      34.       As a direct and proximate result of the product’s defective design,

Plaintiff suffered permanent injuries and disfigurement.

      Wherefore, Plaintiff Alex Adams, by counsel, respectfully request for the

Court to enter judgment in his favor and against the Defendant on Count I, and

                                             -6-
Case 1:21-cv-00507-JMS-DLP Document 1-2 Filed 03/04/21 Page 7 of 7 PageID #: 13




 award       Plaintiff all   damages   t0   Which he   is entitled,   including Without limitation


punitive damages, attorneys’ fees and litigation costs t0 the extent allowed by law,


 and   all   further just and appropriate relief in the premises.


                                                 Respectfully Submitted,


                                                 WILLIAMS    & PIATT, LLC


                                                 /s/Joseph   N VI/JYIJ'ams

                                                 Joseph N. Williams (Atty. No. 25874-49)
                                                 301 Massachusetts Avenue, Suite 300
                                                 Indianapolis, IN 46204
                                                 (317) 633-5270 / (317) 426-3348
                                                 E-maili         joe@williamspiatt.com

                                                 Ann Marie Waldron
                                                 WALDRON TATE BOWEN FUNK SPANDAU
                                                 Inland Building
                                                 156 East Market Street, 5th Floor
                                                 Indianapolis, Indiana 46204
                                                 (317) 296-296 / (317) 423-0772
                                                 E-mail:         annmarie@wtbfs—law.com

                                                 Counsel for Plaintiff



                                            Jurv Demand

         Plaintiff respectfully requests a trial       by jury in the above case as   t0 all issues.




                                                   Joseph N. Williams
                                                 ls/

                                                 Joseph N. Williams
